23 Ariz. App. 259 (1975)
532 P.2d 201
NAVAJO COUNTY, a political subdivision of the State of Arizona, Raymond H. Randall, Individually and as County Treasurer of Navajo County; William M. Smith, M.M. "Mike" O'Haco, Max E. Taylor, Individually and as members of the Board of Supervisors of Navajo County, Arizona, Appellants,
v.
PEABODY COAL COMPANY, a corporation, Appellees.
No. 1 CA-CIV 2368.
Court of Appeals of Arizona, Division 1, Department A.
March 4, 1975.
Mary Z. Chandler, James D. Winter, Asst. Attys. Gen., Phoenix, for appellant.
Philip E. von Ammon, Donald R. Gilbert, Fennemore, Craig, von Ammon & Udall, Phoenix, for appellee.
SUPPLEMENTAL OPINION
OGG, Presiding Judge.
Appellants, in their motion for rehearing, have urged that this Court further clarify the original decision in the case because of the far-reaching tax implications.
*260 Appellants assert that our decision could be interpreted to strike down Navajo County's entire assessment on all property of Peabody Coal Company located within the County upon the Navajo and Hopi Indian Reservations. The issue of Navajo County's authority to tax the personal property and improvements of Peabody Coal Company was never presented to this Court or the Superior Court of Navajo County. The appellants now admit that it was error when they failed to separate the two concepts of taxing Peabody's leasehold interest in the producing mines and the taxing of Peabody's improvements and personal property.
To avoid future misinterpretation of our decision, the limited holding in this case as applied to this fact situation only prohibits Navajo County from assessing taxes on Peabody's leasehold interest in the producing mines that are located on the Navajo and Hopi Indian Reservations. There is nothing in this opinion that should be interpreted to prevent Navajo County from imposing taxes upon the personal property and improvements owned by Peabody that are located upon the Navajo and Hopi Indian Reservations. See Navajo County v. Four Corners Pipeline Co., 106 Ariz. 511, 479 P.2d 174 (1970). Supplemental Opinion 107 Ariz. 296, 486 P.2d 778 (1971); Pima County v. American Smelting and Refining Co., 21 Ariz. App. 406, 520 P.2d 319 (1974); Article XX of the Arizona Constitution, A.R.S.
We are aware that there may be some problems in determining the exact tax payable to Navajo County by Peabody Coal Company under the present assessment and tax bill. We regret that we cannot in this case dispose of all future problems by determining the exact sum owed in taxes. This specific matter was never presented to this Court or the Superior Court of Navajo County and we therefore lack both the necessary information and the authority to make such a determination in this case.
The motion for rehearing is denied.
DONOFRIO and STEVENS, JJ., concur.